DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1
	A process for producing a xylene isomer consisting essentially of:
	introducing a feedstock consisting essentially of an aromatic feedstream and an oxygenate feedstream into a methylation zone, wherein the aromatic feedstream consists essentially of toluene and/or benzene, and wherein the oxygenate feedstream is selected from the group consisting of methanol, dimethylether, [[and]] dimethylcarbonate, dimethylsulfate, and halogenated methanes; and
	reacting the oxygenate feedstream with the aromatic feedstream in the methylation zone operating under alkylation conditions comprising a temperature of about 150ºC to about 275.1ºC and a pressure of about 10 kPa(g) to 386 kPa(g) in the presence of a catalyst composition comprising a zeolite selected from the group consisting of UZM-8, UZM-37, MCM-22, MCM-49, and MCM-56 to provide a product stream comprising the xylene isomer, wherein a ratio of para-xylene to xylenes in the product stream is greater than an equilibrium ratio of para-xylene to xylenes.

Claim 2
The process of claim 1, wherein the oxygenate feedstream is selected from the group consisting of methanol, dimethylether, [[and]] dimethylcarbonate, and dimethylsulfate.

Claim 8
	The process of claim 1, wherein the alkylation conditions comprise a pressure of about 10 kPa(g) to about 300 kPa(g).

Claim 10, line 6:
methanol; and

Claim 16
	The process of claim 10, wherein the toluene methylation conditions comprise a weight hourly space velocity of from 0.5 to 4 [[hr-1]] hr-1.

Claim 20, line 6:
methanol; and

Claim 20, line 10:
386 kPa(g), a weight hourly space velocity of from 0.5 to 4 [[hr-1]] hr-1 and a toluene to

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. No prior art of record, individually or in combination, teaches or reasonably suggests a process consisting essentially of (i) introducing a feedstock consisting essentially of an aromatic feedstream and an oxygenate feedstream to a methylation zone, wherein the aromatic feedstream consists essentially of However, no prior art of record teaches or reasonably suggests applying the claimed feedstocks, catalyst, temperature, and pressure limitations all together, as required in the instant invention. Claims 10 and 20, whose subject matters fall within the scope of claim 1, are also considered novel and unobvious over the prior art.
 Ou et al. (US Pub. 2004/0097769 A1), applied in the most recent Office Action dated 04/29/2021, is considered the closest prior art to the instant invention. Ou discloses a process comprising introducing an aromatic stream comprising toluene and/or benzene and a methylating agent comprising syngas (CO and H2) and methanol into a reactor, and conducting the methylation of the aromatic hydrocarbons with the methylating agents under conditions including a temperature of about 100-700 ºC and a pressure of about 1 to 300 atm (101-30398 kPa) in the presence of a catalyst composition comprising a zeolite, such as MCM-22, to produce a product stream enriched in para-xylene ([0030]-[0031], [0045]-[0047], [0049], [0059]). However, claim 1 has been amended to require that only the oxygenate feedstream (i.e. methylating agent) reacts with the aromatic feedstream, wherein the oxygenate feedstream is selected from the group consisting of methanol, dimethylether, dimethylcarbonate, dimethylsulfate, and halogenated methanes. Therefore, claim 1 excludes the introduction of syngas into the methylation reactor, thereby overcoming the Ou reference.

 Iaccino et al. (US Pub. 2004/0015027 A1), applied in the Office Action dated 06/25/2020, is considered another closest prior art to the instant invention. Iaccino discloses a process comprising introducing an aromatic feedstream comprising benzene and/or toluene and an oxygenate feedstream comprising methanol and/or dimethylether to a methylation zone, and reacting the reagents in the presence of a catalyst comprising MCM-22, MCM-49, or MCM-56 zeolite under the methylation conditions including a pressure ranging from 1 to 1000 psig (6.89-6895 kPa-g) ([0038], [0070]-[0071]). However, Iaccino teaches a temperature of from about 300-700 ºC and fails to teach or reasonably suggest a lower temperature condition that would meet the claimed temperature range of about 150-275.1 ºC. As noted above, each of the claimed limitations, e.g., catalyst, feedstock, temperature, and pressure, is individually known in the prior art. However, there is no sufficient motivation for one skilled in the art to apply those limitations all together in a single process, as required in claim 1.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON Y CHONG whose telephone number is (571)431-0694.  The examiner can normally be reached on Monday-Friday 9:30pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON Y CHONG/Examiner, Art Unit 1772                                                                                                                                                                                                        

/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772